Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Regarding claim 21, the omitted steps are: step 708, 710, 712-fig.7. The same remark applies to claim 25 and 33.
5.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, since security information is not defined, it is unclear as to how message exchange sequences with respect to security information for determining whether or not to receive a network password is to be carried out in the first node and the second node. 
Regarding claim 25, since security information is not defined, it is unclear as to how message exchange sequences with respect to security information for determining whether or not to receive a network password is to be carried out in the second node. 
Regarding claim 33, since security information is not defined, it is unclear as to how message exchange sequences with respect to security information for determining whether or not to send a network password to the second node is to be carried out. 


                                                         Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 25 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12, respectively, of U.S. Patent No.10,965, 429. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 25, see entire claim (see claim 6 of the patent 10,965,429 at col.42, lines 33-44).
   Regarding claim 33, see entire claim (see claim 12 of the patent 10,965,429 at col.42, line- 64 to col.43-line 8).
  Regarding claim 25, Applicant merely changes some words in the claim by using the term “security information” in stead of “a plurality of privacy flags” of patent claim 6.
 Regarding claim 33, Applicant merely changes some words in the claim by using the term “security information” in stead of “a plurality of privacy flags” of patent claim 12.
It has been held that changing the language of the claim, thereby changing the scope of the claims slightly is an obvious expedient if the remaining elements perform the same function as before; therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.


                                  Allowable subject matter
8.	Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Claims 26-32 and 34-40 would be allowable if claims 25 and 33 rewritten or amended to overcome DP rejection(s) and the rejection(s) under the 2nd paragraph, set forth in this Office action.

                                 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein et al. (US 2015/0229473); Liu et al. (US 2011/0173435); Mueller (US 2010/0183027); Monk et al. (US 8498294) are cited , and considered pertinent to the instant specification.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465